internal_revenue_service department of the treasury uniform issue list no washington dc person to contact telephone number refer reply to date t ep ra tg may atten legend company a company b company c company d company e partnership f partnership g controlled_group h company i company j hotel k hotel l plan x dear this is in response to a request for a private_letter_ruling submitted by your authorized representative on date and supplemented by additional correspondence dated date and date concerning distributions from a plan described in sec_401 of the internal_revenue_code code and qualified under sec_401 of the code your authorized representative submitted the following facts and representations in support of the requested rulings company a company b company c company d company e and partnership f are members of controlled_group h company b company c company d and company e are wholly-owned subsidiaries of company a partnership f is comprised of company a as general_partner interest and company d interest partnership g is comprised of company a interest with the remaining interests held by unrelated companies partnership g is not a member of controlled_group h company b sponsors plan x a profit sharing plan with a cash_or_deferred_arrangement plan x is qualified under sec_401 of the code plan x was established to provide retirement benefits to employees of the members of controlled_group h employees of company c and company d participated in plan x plan x prohibits the distribution of a participant’s account balance including elective_deferrals until the occurrence of certain events including separation_from_service attainment of age hardship and the sale of substantially_all of the assets the employer used in a trade_or_business to another corporation that continues to employ the participant after the sale company c and company d provided management services and operated certain hotels owned by partnership f and partnership g company c provided management services and operated hotel k on behalf of its owner partnership f company d provided management services and operated hotel l on behalf of its owner partnership g company c and company d provided services exclusively for the respective hotels pursuant to management agreements with the hotel owners and did not perform services for other subsidiary management companies of company a or for any other_property of company a on date partnership f transferred hotel k to company i company i was established by the primary lender of partnership f to hold hotel k on behalf of the primary lender in lieu of foreclosure it is represented that the value of the assets transferred in the transaction was less than of the assets of partnership f upon the transfer of hotel k to company i the management_contract between company c and partnership f terminated as a result company c ceased operating hotel k and terminated all its employees as of the date hotel k was transferred company i began operating hotel k after the date of transfer company i hired of company c’s employees following the transfer neither company i nor the primary lender is an entity that is or was related within the meaning of sec_414 c m or to partnership f company c or company a on date partnership g sold hotel l to company j an unrelated buyer the management_contract between company d and partnership g terminated upon the sale of hotel l to company j as a result company d ceased operating hotel l and terminated all of its employees as of the date of sale company j began operating hotel l immediately after the sale company j hired of company d’s employees following its purchase of hotel l company j is not a corporation that is or was related within the meaning of sec_414 c mm or to partnership g company d or company a company b wishes to distribute plan x assets to the former employees of company c and company d who ceased to participate in plan x following the transactions involving hotel k and hotel l as described above based on the foregoing the following rulings are requested a that distributions to company c’s former employees who performed services with respect to hotel k and who were subsequently employed by company i will be considered to be made on account of the employees’ separation_from_service within the meaning of sec_401 of the code and therefore will not adversely affect the qualified status of the cash_or_deferred_arrangement of plan x b _ that distributions to company d’s former employees who performed services with respect to hotel l and who were subsequently employed by company j will be considered to be made on account of the employees’ separation_from_service within the meaning of sec_401 i d of the code and therefore will not adversely affect the qualified status of the cash_or_deferred_arrangement of plan x sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made ’ earlier than separation_from_service death or disability i and event described in sec_401 ii attainment of age or iv upon hardship of the employee events described in sec_401 include i termination of the plan ii disposition by a corporation to another corporation of substantially_all the assets used by the corporation in a trade_or_business and iii disposition of a corporation’s interest in a subsidiary sec_1_401_k_-1 of the income_tax regulations generally provides that amounts in a plan attributable to elective contributions may be distributed on or after the date of the sale_or_other_disposition by a corporation of substantially_all the assets used by the corporation in a trade_or_business of the corporation to an unrelated corporation sec_1_401_k_-1 further provides that i after the sale the purchaser must not maintain the plan ii the employee receiving the distributions must continue employment with the purchaser of the assets and iii the distribution must be made in connection with the disposition of assets finally sec_1_401_k_-1 provides that the sale of substantially_all the assets used in a trade_or_business means the sale of at least of the assets and an unrelated entity is one that is not required to be aggregated with the seller under sec_414 c m or after the sale_or_other_disposition revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 b of the code formerly sec_402 only upon the employee’s death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer revrul_80_129 1980_1_cb_86 extended this rationale to situations where an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer formed to continue the business revrul_2000_27 2000_1_cb_1016 provides that the change in status of employees following the sale of less than substantially_all of the assets of a trade_or_business from one employer to another employer constitutes a separation_from_service within the meaning of sec_401 d as of the date of the sale of assets when their employment terminated accordingly a plan will not fail to meet the requirements of sec_401 merely because the employees are permitted to receive distributions of their account balances including amounts attributable to elective contributions this is the same regardless of i whether the employers involved are corporations or ii whether the employees are hired by the buyer pursuant to a contractual obligation regarding the first requested ruling based on the facts and circumstances presented and the representation that the transfer of hotel k by partnership f to company i was a transfer of less than of the assets of partnership f we conclude that that transaction resulted in a disposition of less than substantially_all of the assets used in a trade_or_business regarding the second requested ruling the issue is whether the employees of company d part of controlled_group h that provided services to partnership g not part of controlled_group h incurred a separation_from_service when partnership g sold hotel l to company j and the employees were then employed by company j the fact that employees of company d provided services to partnership g is not sufficient to apply the same desk rule to their employment with company j the buyer in the transaction with partnership g accordingly based on the facts presented we conclude with respect to ruling requests one and two that distributions from plan x to former employees of company c and company d who were reemployed by company i and company j will be considered to be made on account of the employees’ separation_from_service within the meaning of sec_401 d of the code the above rulings are based on the assumption that plan x is qualified under sec_401 and sec_401 of the code and the related trust is tax exempt under sec_501 of the code at all times this ruling is directed only to the taxpayer that requested it and applies only with respect to plan x as submitted with this request sec_6110 of ail the code provides that this private_letter_ruling may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours richard wickersham manager employee_plans technical guidance tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose of
